Citation Nr: 1235419	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-31 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to June 1991, to include service in the Southwest Asia theater of operations from October 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When this case was before the Board in August 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's current psychiatric disability developed more than one year following his discharge from service and is not etiologically related to active service; the Veteran's psychiatric disability is not due to an undiagnosed illness or a medically unexplained multisymptom illness.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1118, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a psychiatric disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice by letters mailed in October 2004 and January 2005, before the initial adjudication of the claim, and notice regarding the disability-rating and effective-date elements of his claim in April 2008. 

Although the April 2008 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for psychiatric disability.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.

The record also reflects that service treatment records and pertinent post-service medical records have been obtained.  

The Board notes that the Veteran failed to report for examination scheduled for May 2005.  Moreover, in compliance with the August 2010 Board remand and as requested by his representative in an August 2010 brief, the Veteran was scheduled for an examination in September 2010; he failed to report despite being advised of both of the examinations.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate his claim.  The Board also is unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include neuropsychological signs or symptoms.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence available to evaluate the Veteran's claim has been significantly affected by his failure to undergo VA examinations.  In accordance with 38 C.F.R. § 3.655 (2011), therefore, the Board will decide the claim based on the evidence currently of record.

The Veteran contends that service connection is warranted for PTSD because it is related to his service in Southwest Asia, where he feared for his life every day, and asserts that he was exposed to toxic smoke, soot of burning oil fields, and other chemical releases. 

The Veteran's service records confirm that he had active service in the Southwest Asia theatre of operations from October 1990 to April 1991; however, service treatment records are silent for any indication of problems, concerns, or treatment for any mental-health related issues.  

On review of the evidence, the Board finds the Veteran has a psychiatric disability, diagnosed as depression and possible mood disorder, not otherwise specified, per his VA treatment records.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As noted above, the Board remanded the issue of entitlement to service connection for psychiatric disability in August 2010 to afford the Veteran a VA examination to confirm any currently present psychiatric disability and determine whether such disability was etiologically related to service.  

The Veteran failed to report for examination scheduled for September 2010 in compliance with the August 2010 Board remand, despite being advised of the examination.  

Therefore, the Board has determined that service connection for psychiatric disability claimed as PTSD is not in order because the medical evidence of record does not establish an etiological connection between service and the disability, does not show that he manifested a psychosis within one year of his discharge from service or that his psychiatric disability is due to an undiagnosed illness or a medically unexplained multisymptom illness.

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Board finds that the Veteran denied having any major problems with mental health prior to 1995, per his claim for service connection in September 2004.

Therefore, for the reasons and bases expressed above, the Board concludes that the evidence in this case preponderates against the claim and the benefit of the doubt rule is not for application.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disability, claimed as PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


